Name: Council Regulation (EC) No 217/94 of 24 January 1994 amending Regulation (EEC) No 3951/92 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  industrial structures and policy;  trade policy;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 28/ 12. 2. 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 217/94 of 24 January 1994 amending Regulation (EEC) No 3951/92 on the arrangements for imports of certain textile products originating in Taiwan 1 . Article 8 (2) shall be replaced by the following : '2. For the application of paragraph 1 , products must on importation, be accompanied by a certificate conforming to the model in Annex IV and issued by the Taiwan Textile Federation.' THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a certificate for the export of handlooms, textile handicrafts and traditional textile products of the cottage industry should be included in Council Regulation (EEC) No 3951 /92 of 29 December 1992, on the arrangements for imports of certain textile products originating in Taiwan (') » Whereas Regulation (EEC) No 3951 /92 should therefore be amended accordingly, 2. The certificate annexed to this Regulation shall be added as Annex IV. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3951 /92 is hereby amended as follows : It shall enter into force as from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (') OJ No L 405, 31 . 12. 1992, p. 6. class="page"> ANNEX IVANNEX ORIGINAL1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) Z No CERTIFICATE m regard to HANDLOOMS, TEXTILE HANDICRAFTS and TRADITIONAL TEXTILE PRODUCTS, OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Community 3 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) CERTIFICAT relatif aux TISSUS TISSÃ S SUR MÃ TIERS Ã MAIN, aux PRODUITS TEXTILES FAITS Ã LA MAIN, et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISA ­ NALE, dÃ ©livrÃ © en conformitÃ © avec et sous lee conditions rÃ ©gissant lea Ã ©changea de produits textiles avec la CommunautÃ © europÃ ©enne 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Hace and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages  DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis  DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB Value (&lt;) Valeur fob j1) 11 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITE COMPÃ TENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 : a) fabrics woven on looms operated solely by hand or foot (handlooms) (2) b) garments or other textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine (handicrafts) ( 2) c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Community, and the country shown in box No 4. Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) (2) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits au point a) et cousus uniquement Ã la main sans l'aide d'une machine (handicrafts) ( 2) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main, comme dÃ ©finis dans la liste convenue entre la CommunautÃ © europÃ ©enne et le pays indiquÃ © dans la case 4. (') In th e cu rre nc y of th e sa le co nt ra ct  Da ns la m on na ie du co nt ra t de vente. p) D el et e as ap pr op ria te  Bi ffe r la (les) mention (s ) inutile(s). 12 Competent authority (name, full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te, pays) At - Ã ... . on  le .. (signature) (stamp  cachet)